       Case 4:20-cv-00097-CDL Document 15 Filed 09/09/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

AMANDA YANCEY,                       *

      Plaintiff,                     *

vs.                                  *
                                             CASE NO. 4:20-CV-97 (CDL)
WALMART, INC. d/b/a SAM’S CLUB, *
and NEILANI LEE
                                *
     Defendants.
                                *

                                O R D E R

      Plaintiff filed her action in April 2020 against Walmart,

Inc. and Neilani Lee.      She now seeks to voluntarily dismiss this

action because she filed another action in state court against

different Defendants, whom she claims are the proper Defendants.

Plaintiff asks the Court to dismiss her action pursuant to Federal

Rule of Civil Procedure 41(a)(2). “The district court enjoys broad

discretion in determining whether to allow a voluntary dismissal

under Rule 41(a)(2).”      Pontenberg v. Boston Sci. Corp., 252 F.3d

1253, 1255 (11th Cir. 2001) (per curiam).           “[I]n most cases, a

voluntary dismissal should be granted unless the defendant will

suffer clear legal prejudice, other than the mere prospect of a

subsequent lawsuit, as the result.”         Id. (quoting McCants v. Ford

Motor Co., Inc., 781 F.2d 855, 855-57 (11th Cir. 1986) (alterations

in original)).      “The crucial question to be determined is, Would

the defendant lose any substantial right by the dismissal.”            Id.
       Case 4:20-cv-00097-CDL Document 15 Filed 09/09/20 Page 2 of 2



(quoting Durham v. Fla. E. Coast Ry. Co., 385 F.2d 366, 368 (5th

Cir. 1967)).   Here, Defendants have not established that they will

lose any substantial right if the Court dismisses this action.         As

such, Plaintiff’s motion to voluntarily dismiss without prejudice

(ECF No. 11) is granted. 1

     IT IS SO ORDERED, this 9th day of September, 2020.

                                        s/Clay D. Land
                                        CLAY D. LAND
                                        U.S. DISTRICT COURT JUDGE
                                        MIDDLE DISTRICT OF GEORGIA




1 Because the Court grants Plaintiff’s motion to dismiss, her motion to
remand (ECF No. 6) and Defendant’s motion to dismiss (ECF No. 8) are
moot.


                                    2
